 308DECISIONSOF NATIONALLABOR RELATIONS BOARDTyler Pipe &Foundry CompanyandInternationalMolders and Allied Workers Union,AFL-CIO.Case 16-CA-2782May 10, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn August 10, 1967, Trial Examiner David E.Davis issued his Decision in the above-entitled case,finding that the Respondent was engaged in and isengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the General Counsel, ChargingParty, and Respondent filed exceptions to the TrialExaminer's Decision and supporting briefs, and theGeneral Counsel filed a "Motion in Opposition toRespondent's Offer in Evidence and Considerationby the Board of Affidavit of John A. Warner andAppendices 3-7(B)."tPursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs,and the entire record in this case, andhereby adopts the findings, conclusions,' andrecommendationsof the Trial Examiner, asmodified herein.1.The Trial Examiner found that the Respon-dent unlawfully discharged seven employees who,in protest of a sudden change in their working con-ditions which manifested Respondent's continuingunlawful refusal to negotiate with the Union,refused to work on August 5, 1966. We find thatthe evidence supports this conclusion. Respon-dent's refusal to reinstate these employees on Au-gust7,when they reported for work, especiallyclarifies its intention to retaliate against their con-certed and protected protest of August 5. Theevidence establishes that,according to Respon-dent's plan of some weeks' standing, the reschedul-ing of shifts on August 7 had been designed to pro-vide for the continued employment of all em-ployees.No new employees were hired betweenAugust 5 and 7. Considering for the momentRespondent'salternative argumentthat the em-ployees were economic strikers rather than volun-tary quits (as Respondent initially contends), it isapparent that, since no replacement of these em-ployees had been made, they would have been enti-tled to reinstatement to their former positions or, atthe veryleast,positionsto which they would havebeen assigned under the schedule which was tohave taken effect on August 7. Respondent's hastyrevision on August 6 of that schedule and its con-sequent refusal to reinstate on August 7 the sevenemployees who had protested the changes on Au-gust5, while at thesame time reinstating those em-ployees who had simply failed to appear for the Au-gust5 overtime shift,evinces an intent to punishthe protestors.2.The TrialExaminer also found that Respon-dent violated Section 8(a)(5) and (1) of the Act byunilaterally granting wage increases on June 12,1966, and Section 8(a)(3) and (1) by its refusal togrant these increases at a time prior to June 12. In aletterdistributed to employees on June 6, theRespondent stated, "Since the petition for an elec-tion was originallyfiled bythe union,allmatterswith respect to wages, hours and working condi-tions have been frozen.' However, considerable timehas elapsed and the Company feels our employeesshould not be penalized further by the continuedfreezing of these conditions." We disagree with theTrialExaminer's conclusion that this statementestablishes by a preponderance of the evidence thatthe June 12 increases would, in fact, have beengranted at any time before that date. We thereforereverse the finding of a violation of Section'The Respondent attachedto thebrief in support of its exceptions to theTrial Examiner's Decision anaffidavit ofits president, John A Warner, at-testing that certain attached documents and letters,Appendixes I through'7(B), were true and correct copies, and that theattachedstatement ofPatrick AThomaswas voluntarilyprovidedto Respondentfor the purposeof submitting it to the Board.Thereafter, on October 13, 1967,pursuant toSection 102 47 of theBoard's Rules and Regulations, Series 8,as amended,the General Counsel moved that the Board"reject. .not consider as partof the record ...and base nofindings on the affidavit . . and Appendices3, 4, 5, 6, 7, 7(A)and 7(B)." The General Counsel contends that the ex-hibits shouldhave been offered during the course of thehearing;that itwould be "improper"and "contrary"to the Board's Rules and Regulationsfor the Board to receive the exhibits,that Respondent has not shown "thatthe documents containedin Appendices3 through7(B) werenot availableto it prior to the close of the hearing";and that"Respondent has no stand-ing to claim that such documents constitute'newly discovered'evidence orjustify ...reopening of the record for the purpose of receivingadditionalevidence "Since we find merit in the General Counsel's contentions,we herebygrant the General Counsel'smotion to reject the profferred evidence forthe reasons stated therein'The modification of the Trial Examiner's Decision herein orderedrequires that the TrialExaminer'sConclusion of Law No. 8 be stricken.The succeedingConclusions of Law are renumbered accordingly.Similarly,our Decision also necessitatesthe deletion from Conclusion ofLaw No 9 (renumbered No. 8) the words "and by its threats of reprisalagainst anemployee forhaving engaged in unionactivity."171 NLRB No. 38 TYLER PIPE & FOUNDRY COMPANY3098(a)(3).We do agree, however, that Respondent'sunilateral grant of the wage increases was part of itscontinuing refusal to bargain with the Union, andviolated Section 8(a)(5).3.Finally, the TrialExaminerfound that themanager of the employee credit union at Respon-dent's plant, ". . . though not an active supervisoryemployee of Respondent, nevertheless is so closelyidentified with management that Respondent mustbe held accountable for his conduct." From thispremise, he concluded that a threatening statementmade by the manager to an employee was a viola-tion of Section 8(a)(1) attributable to Respondent.The credit manager wears a gold hat, a symbol ofsupervisory status at the plant; receives his payfrom Respondent; and accumulates seniority withRespondent. On the other hand, the credit union isan independent operation which compensatesRespondent for the credit manager's salary and forits use of Respondent's premises. On the particularfacts of this case, we cannot find that the creditmanager is, or has been held out to be, an agent ofRespondent for the purposes of imputing his con-duct to Respondent in this unfair labor practiceproceeding. Accordingly, we reverse the Trial Ex-aminer's finding in this regard.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner asmodified herein, and orders that the Respondent,Tyler Pipe & Foundry Company, Swan, Texas, itsofficers,agents, successors,and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as modified:1.Delete from the Trial Examiner's Recom-mended Order paragraph 2(c), and redesignate theremaining paragraphs accordingly.2.Amend the second full paragraph of the Ap-pendix attached to the Trial Examiner's Decisionby deleting the word "working" and substitutingtherefor the word "nonworking."3.Delete the third full paragraph of the Appen-dix attached to the Trial Examiner's Decision.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E.DAVIS,Trial Examiner:This proceed-ing, brought under Section 10(b) of the NationalLabor Relations Act, as amended, herein called theAct, was heard, upon due notice, before David E.Davis, the duly designated Trial Examiner, onDecember 6, 7, and 8, 1966, January 23, 1967, andFebruary 16 and 17, 1967.The complaint, several times amended during thecourse of the hearing by the General Counsel,' wasoriginally issued on October 26, 1966. The originalcharge was filed by International Molders and Al-liedWorkers Union, AFL-CIO, on August 23,1966, and amended on September 12, 1966.The principal issues litigated may be summarizedas follows:1.DidRespondent by and through certainnamed supervisors and officials engage in variousacts violative of Section 8(a)(1)?2.Did Respondent violate Section 8(a)(1) and(3) of the Act by discriminatory and unlawfuldischarge of Arthur C. Smith II and Clifton Mc-Cloud?3.Did Respondent violate Section 8(a)(1) and(3) by the discharge and/or refusal to reinstateFrank W. Love, Leon M. Clay, Dolphus Howard, J.W. Hargest, Ella Mae Campbell, Emma Jean Dix-on, and Francis Johnson?4.Did Respondent violate Section 8(a)(1) and(5) by unilaterally changing the shift hours andwages of certain employees in the hub core depart-ment of Respondent's plant?5.Was the strike, which commenced on August16, 1966, and terminated on August 23, 1966, anunfair labor practice strike?6.Did Respondent unlawfully withhold wage in-creases from its employees from February 23,1966, to June It, 1966, in violation of Section8(a)(1), (3), and (5)?7.Did Respondent violate Section 8(a)(1) and(5) of the Act by the unilateral grant of a generalwage increase on June 12, 1966?8.Did Respondent violate Section 8(a)(1) and(5) of the Act by unilateral promotions, changes injob classifications, changes in job grades and wagesof approximately 415 employees from February 26,1966, to June 18, 1966?TheGeneralCounsel and counsel for theRespondent have each submitted helpful briefs.The General Counsel argues that each of thequestions posed above must be answered in the af-firmative, while counsel for Respondent argues thatthey must be answered in the negative. During thecourse of the hearing Respondent's counsel madecertainmotions which were renewed in his brief.These motions are disposed by the decision herein,and as will appear, they are granted in part and de-nied in part.Upon the entire record and after careful con-sideration of the briefs filed by the parties, I makethe following:' In view of the amendments, the TrialExaminer afforded Respondent'scounsel continuances to investigate and prepare the defense.The delaysoccasioned thereby, in myjudgment,were well warranted as it enabled theparties to litigate all outstanding issues in one proceeding rather than to en-gage in a multiplicity of suits with the attendant delays and duplications. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe complaintalleges,Respondent's answer ad-mits, and I find that Respondent is a Texas corpora-tion, having its principal office and place of busi-ness in Swan,Texas, where it is engaged in themanufacture of soil pipe and fittings. During theyear preceding the issuance of the complaint, arepresentative period, Respondent, in the courseand conduct of itsbusiness,purchased and receivedat itsSwan plant from points outside the State ofTexas, raw material valued in excess of $50,000and during the same period, sold and shipped in ex-cessof $50,000 of its products to points outside theState of Texas. Accordingly, I find that Respondent,is engagedin commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that it will effectu-ate the policies of the Act to assert jurisdictionherein.II.THE LABORORGANIZATION INVOLVEDAs the evidence established that the Unionrepresents and bargains collectively for employeesand is the certified collective-bargaining represen-tative of certain employees in Respondent's plant, Ifind that International Molders and Allied WorkersUnion,AFL-CIO,herein called the Union, is alabor organization within the meaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. PrefatoryStatement1.Official notice is taken of the Board'sDeci-sion issued on November 4, 1966,inwhich theBoard found that Respondent violated Section8(a)(5) and(1) of the Actby refusing to bargainwith the Union,the duly certified collective-bar-gaining representative of Respondent's productionand maintenance employees in its Swan,Texas,plant.'2.Likewise,itwas stipulated and official noticeis taken that the Union on September 30, 1965,pursuant to a Board-conducted election on August5, 1965,was certified as the collective-bargainingrepresentative in the following unit found ap-propriate by the Board:Allproduction and maintenance employeesemployed by Respondent at its plant in Swan,Texas, excluding over-the-road truckdriversand their helpers, professional and technicalemployees,office and plant clerical employees,guards, watchmen,and supervisors as definedin the Act.'TylerPipe andFoundry Company,161 NLRB 784'G.C. Exh. 1(a)It seems rather obvious that a complaint cannot be predicated on a3. It is further noted that Respondent ispresently contesting in the circuit court of appealsthe Board's Decision in 161 NLRB 784 and thepropriety of the Board's certification of the Unionasthecollective-bargainingrepresentativeofRespondent's employees in the unit describedabove.B. ArthurC. Smith IIItisallegedthatSmithwas constructivelydischargedon February 28, 1966. Respondentmaintains initially that Smith, in fact, voluntarilyquit on February 28, 1966, and, secondly, that evenifitisfound that Smith was constructivelydischarged, Section 10(b) of the Act precludes afinding that Respondent violated the Act in this re-gard.Itwas indicated to the parties at the hearing thatthe Trial Examiner was of the tentative opinion thatSmith's situation was outlawed by Section 10(b).However, no final ruling was made in the matter inorder to provide the General Counsel an opportuni-ty to file a brief on the subject. After reviewing thebrief and the authorities cited therein, I retain myconviction that the Smith case is excluded from myconsideration because of Section 10(b).As stated above, theoriginalchare in thisproceeding was filed on August 23, 1966:3The charge did not include Smith's allegeddischargebut specificallynamed Love, Clay,Howard, Hargest, Campbell, Dixon, and Johnson. Italleged that Respondent, on August 5, 1966, dis-criminated against these employees because of theirunionmembership or activity. The concludingphrase of the charge reads as follows: "By suchconduct the Employer has restrained and coercedemployees in the exercise of rights guaranteed bySection 7 of the Act." On September 12, 1966, anamended charge was filed alleging discriminationagainst the seven named employees in the initialcharge and adding the names of Clifton McCloudas having been discriminatorily discharged on Au-gust 17, 1966, and Smith on March 20, 1966. In-asmuch as it was stipulated during the course of thehearing that Smith's alleged discharge or separationfrom employment occurred on February 28, 1966,it is clear that the event took place more than 6months prior to the filing of the amended charge onSeptember 12, 1966.The General Counsel, additionally, refers to awithdrawn charge filed by Love on August 19,1966,' prior to the expiration of the 10(b) periodand which included a catchall phrase that could beconstrued to include Smith's alleged discharge.However, this charge was withdrawn and is not be-foreme in this proceeding. Other withdrawnwithdrawn charge.Hence, the only charges uponwhich the complaint inthis proceeding was issued were the original charge ofAugust 23, 1966,and the amended charge of September12, 1966. TYLERPIPE & FOUNDRYCOMPANYcharges referredto by the General Counsel werefiled after the expiration of the 10(b) period withregard to Smith's alleged discharge.Accordingly,the latter charges,as they were withdrawn,are notbefore me and are also barred from my considera-tion because of the lapse of the 10(b) period.' Therestrictive language contained in the August 23,1966, charge,as recited above,limits its operationand the complaint cannot broaden its scope.Neither can the Trial Examiner expand the plainmeaning of the charge by relying on the intent ofthe person filing the charge. Whether the chargewas inartfully drawn or contained inadvertent omis-sions or errors,the statutory provisions of Section10(b) must be applied. The General Counsel alsoargues that,"in any event"the alleged dischargeconstitutes a violation of Section 8(a)(1) of the Actin that it is clearly "related to" the charge filed onAugust 23,1966. I disagree.The phrase "By suchconduct" is restrictive language which limits boththe alleged 8(a)(1) and 8(1)(3) conduct encom-passed therein to the discharge of the seven em-ployees named,and Smith was not one of thosenamed.While I agree with the General Counsel that thefunction of a charge is merely to set in motion theBoard'smachinery of inquiry and that, the com-plaint constitutes the formal pleading upon whichissue isjoined;nevertheless,the statutory require-ments oSection 10(b) cannot be loosely regarded.In view of the foregoing,I shall dismiss the com-plaint insofar as it alleges the discharge of Smith asa violationof the Act.In this posture of the Smith case, I need not con-siderwhether or not Smith was constructiveydischarged because of his union activity or mem-bership. I believe it is unnecessary to undulylengthen this Decision by setting forth the volu-minous testimony with regard to the events leadingto Smith's separation from his employment at theplant.However, in view of the possible impact theSmith casemay have on other facets of thisproceeding,itseems expedient that I should in-dicate the findings I would have made were Irequired to rule on the merits.Iwould find thatSmith voluntarily quit his employment. I would findthat the General Counsel has not sustained therequired burden of proof as delineated in priorBoard decisions involving constructive discharges.'The amended charge filed on September 12,1966, presents a different question as it contains aso-called catchall paragraphwhich reads:By the acts set forth above, and by other actsand conduct,it,by its officers,agents and em-ployees,interferedwith,restrainedandcoerced its employees in the exercise of therights guaranteed in Section7 of the Act.Itwas pursuant to this charge that certain amend-' The Board has held that the proviso to Section10(b) enacts a 6-monthstatute of limitations.In each case the 6-month period is determined by thedate of service of the charge.Koppers Company, Inc.,163 NLRB 5176Beiser AviationCorporation,135 NLRB 450,Springfield Garment311ments to the complaint were permitted. In theoriginal complaint some acts were alleged only as8(a)(1) violations and were subsequently amendedto allege violations of Section 8(a)(5) as well. As awhole the additional acts encompassed by theamendments to the complaint will not be con-sidered as violations because of Section 10(b),whenever such acts occurred prior to March 13,1966, as they would refer to a period more than sixmonths prior to the service on Respondent of theamended charge. It should also be noted that dur-ing the course of the hearing, Respondent waivedthe filing of new charges covering various amend-ments to the complaint. Accordingly, the amendedcharge of September 12, 1966, is applicable to thelatteramendments.C. Clifton McCloudMcCloud was employed by Respondent as amaintenancemechanic from March 15, 1966, untilhis discharge on August 19, 1966. Respondent con-cedes that it possessed knowledge of McCloud'sunion adherence and union activity.RespondentlikewiseacknowledgesthatMcCloudwasprominent in the Union by virtue of hisbeing onthe'Union'sinplantcommittee.Res ondent,althoughadmittingitsknowledge of McCloud'sunionpreference,activity,andprominence,nevertheless insists that it discharged him becauseof McCloud's misconduct during the strike whichoccurred at Respondent's plant between August 16and 23, 1966. It was stipulated that all of thestrikers, exceptMcCloud, were immediately rein-stated at the conclusion of the strike. The eventsleading to McCloud's discharge have theirorigin atthe picket line on the evening of August 17, 1966.McCloud, about 11 p.m. that evening, had parkedan automobile near an entrance to one of the gatesleading to the plant. The automobile was equippedwith a loudspeaker and McCloud was addressing(heckling, Respondent terms it) remarks to non-striking employees as they were leaving the plant.Around 12 midnight, Patrick A. Thomas, a studentemployed during the summer by Respondent,called for Lawrence Crow, a nonstriking employee.As Crow drove out of the gate with Thomas in thepassengerseat,McCloud directed the following re-marks to them from the loudspeaker, "Here comestwo good men. Why don't you come out and jointhe strike." Crow shook his head and drove his caracross the adjacent highway. McCloud thereuponstated, "How does it feel to scab on a fellow em-ployee?" Crow responded to this by sticking hishead out of his car window and extending his mid-dle finger in an obscene manner while at the sametime sa7ying, "You go to hell, you stupid son-of-a-bitch."ManufacturingCo.,152 NLRB 1045.11 credit McCloud's version of this interchangeat thegate althoughCrowand Thomas testified somewhat differently 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCloud thereupon started his car and droveafter Crow. Another employee, C. S. Williams, wasa passengerinMcCloud's car.At speeds of 25-50milesper hour the two cars proceeded down thehighway. After 1-1/2 or2 miles,McCloud caughtup with Crow and shouted, "You bald-headed son-of-a-bitch, if you pull over, we will see who the stu-pid son-of-a-bitch is." Crow replied "follow me totown."After this interchange Crow proceededalong and McCloud passed him, later Crow passedMcCloud and it appeared to Crow that McCloudwas at times attemptingto crowd him off thehighway.When the two cars approached the citylimitsMcCloud turned off and proceeded to theunion hall,while Crow proceeded to the sheriff'soffice in order to swear out a complaintagainst Mc-Cloud. Crow was advised by the sheriff to returnthe next morning.Crow immediately contacted Respondent offi-cials on the telephone and informed them of the in-cident. He was told to report at the office the nextmorning before proceeding to the district attorney'soffice.Crow testified that he would not havepressed chargesagainst McCloud if it would embar-rasstheRespondent.Severalofficialsof theRespondent,includingMcKie, accompanied Crowto the district attorney's office wherea criminalcomplaintwas issuedagainstMcCloud charginghim with the use of abusivelanguage.8The criminalcomplaintissued allegesthe following:In thepresenceand hearing of L. E. Crow, didcurse andabuse the said L. E. Crow, and useviolently abusivelanguageto and concerningthe said L. E. Crow, under circumstancesreasonably calculated to provoke a breach ofthe peace; ....McCloud unsuccessfully attempted to secure acounter complaint against Crow. When McCloud'scase cameto trial before a jury, on October 25,1966, he was found not guilty.On August 19, 1966, the morning after Crowswore outthe criminalcomplaintissued againstMcCloud,McCloud reported to Respondent'spayroll department to pick up his check for thepreviousweek's work. The payroll clerk informedMcCloud that he had been terminated and askedhim if he had broughthis terminationnotice withhim.McCloud stated that he knew nothing aboutany terminationnotice and was then told that hecould not receive his check until he had the ter-minationnotice.McCloud then stated that hewould call McKie to find out what he would doabout it.The clerk picked up the phone and put ina call, apparently to McKie. The payroll clerk then"GC Exh.10.°G.C. Exh 910Both McCloud and Crow appeared to be sensitive individuals who nor-mally abjuredand resented gutter language153 NLRB 1009213 F.2d 748 (C.A. 1), cert denied 348 U S. 883" 300 F 2d 699 (C A D.C.), cert. denied 370 U S 911told McCloud that McKie said that he had been ter-minated on the 18th and that McKie wanted to seehim the first thing Saturday morning (August 20).According to McCloud he did not see McKie untilMonday, August 22, when McKie told him that hehad been terminated because of using abusive lan-guagetoward a fellow employee.I find little justification for discharge because ofMcCloud's use of "abusive"languagetoward Crow.Under the circumstances related above, it is notsurprising that tempers flared and that both Crowand McClouduse languagethat they would not or-dinarily employ.10 The argument may be made withsome force that Respondent had an interest in pro-tectingnonstriking employees and would havedemonstrated the same degree of concern if a lessprominent striker were involved. However, the in-ordinate interest shown by Respondent's officials,particularlyMcKie, a top official of the Respon-dent, in accompanying Crow to the district attor-ney's office; the hasty discharge of McCloud, butnot Crow, without giving McCloud an opportunityto relate his side of the story; and the overall insig-nificance of the incident leads me to the conclusionthat Respondent sought to make an example of Mc-Cloud, a member of the in-plant committee, as alesson to other strikers. Possibly a warning or someother but lesser form of punishment may have beenin order but I can not conceive that the incidentjustified discharge. In arriving at this conclusion Iam alsomindful of the Board's "balancing" doc-trine as expressed inQuality Limestone Products,Inc.,"which grows out ofN.L.R.B. v. Thayer Com-pany12andN.L.R.B. v. Kohler Company. 3 Ihavealsoweighed and considered Respondent's otherviolations of the Act, as found below, including thefact thatMcCloud was an unfair labor practicestriker. I conclude that the publicinterestwarrantsan order of reinstatement under all of the attendingcircumstances.19 Accordingly, I find that McCloudwas discharged in violation of Section 8(a)(3) andM.D. The General Wage Increase of June 12, 1966In the consideration of this aspect of the case andother areas which involve unilateral action byRespondent without prior consultation or bargain-ing, it is necessary to set forth Respondent's generalposition with regard to its duty to engage in bar-gainingwith the Union. As recited above, theBoard certified the Union as the collective-bargain-ing representative of the Respondent's maintenanceand production employees at its Swan, Texas, planton September 30, 1965. Thereafter, upon Respon-11As recitedabove,McCloud followed Crowfor a distanceof 1-1/2 to 2miles. Crow testified,credibly,that itappeared to himthat at times Mc-Cloud was attempting to crowd himoff the highway. McCloud denied thatthatwas his intent I creditMcCloud. At any rate the reason for McCloud'sdischarge was the use of "abusive"language and Respondent'sbrief (p.34) admits that McKie told McCloud he was terminated for cursing anemployee. TYLER PIPE& FOUNDRY COMPANYdent's refusal to honor this certification, refusal-to-bargain charges were filed by the Union. After is-suance of complaint, Trial Examiner Fannie M.Boylsissueda Decision finding the Respondent hadviolated Section 8(a)(5) and (1) of the Act by itsrefusaltobargain.The Board, upon appeal,adopted the findings, conclusions, and recommen-dations of Trial Examiner Boyls.'5As Respondent believed that it was entitled to ahearing on its objections to the election of August5, 1966, it is now engaged in testing the certifica-tion before the circuit court. Pending the court'sdisposition, Respondent followed a policy of non-recognition of the Union as the collective-bargain-ing representative of its maintenance and produc-tion employees. This policy was detailed by John A.Warner, president of-Respondent, in a letter to allemployees dated January 31, 1966.16Confirming the continuance of this policy, J. J.Harvey, chairman of the board of directors andchief executive officer, stated in a letter to em-ployees, dated May 13, 1966, the following:We have an obligation to all the employees inthiscompany and we will not enter intonegotiationswith these organizers until theFederal Court reviews our case and directs usto bargain with them ..."Respondent, in a letter to its employees, datedJune 6, 1966, announced a 6-cent general wage in-crease and the institution of a shift differential of 6cents per hour for all work performed between 6p.m. and 6 a.m. Included in this letter is the follow-in$ statement, "These increases are to be effectivewith the payroll period beginning June 12 and theUnion has been so informed."" It is true, as con-tended by counsel for Respondent, that on June 6,1966, in a letter mailed at 3:30 p.m. to the pres-ident of the Union in Cincinnati, Ohio, notificationwas given to the Union of the proposed generalwage increases and shift differentials. The letterconcludes with the statement that if there are anyquestions,Respondent's attorney should be con-tacted. Respondent,in itsbrief, contends that in-asmuch as the Union's reply, sent on June 10,1966, raised no objection, and the increases werenot put into effect until after the Union's reply wasreceived, there was no violation of the Act. I be-lieve this contention is devoid of merit. Merelymailing notificationto the Union of general wageincreasesunilaterally decided upon, hardly con-stitutescollective bargaining in good faith withinthe contemplation of the Act. Such an action seemsrather to be indicative of an approach in derogationto the collective-bargainingprinciple.With all duerespect to the Respondent's desire to test theBoard's certification and with an awareness that thecourt may ultimately reverse the Board, neverthe-313less,establishedBoard law, supported by thecourts, requires that Respondent honor the certifi-cation, pending the court's determination. In thelandmark case,Old King Cole, Inc.,"the courtstated ". . . the filing of a petition for review of anorder of the Labor Board does not operate as a stayof the Board's order ..." Again inKen Lee, Inc., 0the Board stated, "... none of the circumstancesrelied upon by the Respondent as justification forits refusal to bargain with the Union Committeeconstitutes such unusual circumstances as would re-lieve the Respondent of its statutory duty to bargainwith the Union as the certified representative of itsemployees." This is consistent with Section 10(g)of the Act.21Although I assured counsel for Respondent dur-ing the course of the hearing that in the event thecourt reverses the Board the 8(a)(5) allegations ofnecessity must fall, nevertheless, I cannot speculateas to what might happen should the court of ap-peals ultimately reverse, modify, or enforce theBoard's decision. I modify my statements to counselfor Respondent in the light of Board law as I havefound above. Respondent is not prejudiced therebyas my remarks constituted a mere expression of myunderstanding of the law at that time and did notinhibit the presentation of any evidence or legalprecedent in support of Respondent's contentions.In view of the failure of Respondent to engage inany meaningful or good-faith bargaining with theUnion concerning the general wage increase in thehourly rates and the shift differentials, I find thatRespondent violated Section 8(a)(5) and (1) byunilaterally instituting the above changes on June12, 1966.E.The Promotions and Wage Increases fromSeptember 1965 to June1966The General Counsel contended that Respondentunilaterally granted approximately 415 employeesmerit increasesor promotions without prior con-sultationor collective bargaining with the Union.There was no showing that the promotions werecontrary to or different from established companypolicy.The proof submitted concerned eight em-ployees whose grade was changed because they hadcompleted the established time period for promo-tion to the higher grade. Inasmuch as the evidenceshowed that these promotions were automatic afterthe elapse of thetimeperiod under Respondent'splan whichwas inexistence for many years, I donot find that Section 8(a)(5) and 8(a)(1) was vio-lated thereby. Accordingly I shall dismiss the al-legationsof 8(a)(5) and (1) concerning thechanges injob rates and grades made by Respon-dent pursuant to its established policy.Tyler Pipe and Foundry Company,supra.119 NLRB 837, enfd. 260 F 2d 530G.C. Exh. 23.137 NLRB 1642, 1646-47"G C. Exh. 2421 See alsoRay Brooks v. N L.R.B., 348U S 96'"G.C. Exh. 1 I . 314DECISIONSOF NATIONALF.The Discharges of Love, Clay, Howard, Hargest,Campbell, Dixon, Johnson, and A. M. GordonAs it appears that A. M. Gordon's employmentwas not terminated on August 5, 1966,as the resultof the incidents described below,I shall dismiss theSection 8(a)(3) and(1) allegations as to her.Y2It is contended by the General Counsel that theother seven individuals were discharged on oraboutAugust 5, 1966,because of their unionand/or protected concerted activity.Respondentcontends, on the other hand, that Love, Clay,Howard, Hargest, Campbell, Dixon, and Johnsonvoluntarily quit their employment on August 5,1966, and were replaced by the time they offeredto return to their jobs on August 7, 1966. The fac-tual situation leading to the alleged voluntary quitsor alleged discriminatory discharges arose fromRespondent's announcement of changes in shifts inthe hub core department and changes in the jobs ofHargestand Howard. The evidence,in its materialaspects, is generally not in conflict.On August 5, 1966, about 4:30 a.m., the em-ployees in the hub core department were told to re-port to their supervisor, R. L. Barrett. Each of theseemployees was called in individually and told that ashift change was contemplated for Sunday, August7, 1966; that instead of three 8-hour shifts that theywere presently working, there would be two 10-hour shifts for men and 9-hour shifts for women.Under the current schedule the employees hadbeen working, for at least 6 months, 48 hours perweek, the last 8 hours being overtime. Under theproposed schedule, they would be working 40hours per week (36 hours per week for women), 4days per week, and overtime of 4 or more hours perweek would be scheduled for a fifth day. HargestandHoward were informed they were beingdemoted to a rate which was 25 cents per hourlower.Allof the employees involved werescheduled to report back for overtime work at 10p.m. on August 5. Their current shift ended at 6a.m., August 5. After the shift ended at 6 a.m., theemployees held a meeting and decided that theywere unhappy with the proposed changes and wagereductions and decided that they would request ameeting with some high officials of the Companyand if they were unsuccessful in securing such ameeting, they would not work on the shift com-mencing Friday, August 5, 1966, at 10 p.m.That evening, about 9:45 p.m., eight employeesreported at the plant while five others who con-stituted the remaining complement of this shift inthe hub core department did not report. The em-ployees reporting requested that Barrett talk tothem as a group concerning the proposed changesin the shift hours and the cut in pay for Howard andHargest. Barrett refused and asked each of those22The General Counsel in hisamended complaint,TX Exh. I, hasdeleted Gordon's nameR' It is for this reason that Gordon continuedin Respondent's employ.LABOR RELATIONS BOARDwho had reported that night if they were going towork.Each of them replied in substance that theywould not work that night if he or some other offi-cial would not discuss the situation with them as agroup.Clay was told to pick up his time.Campbellremarked to Barrett that she was not quitting butwould be back to work Sunday.A. M. Gordon toldBarrett that the only reason she was not going towork that night is because she had no transporta-tion home if the others were not going to work.23Love and Clay were in-plant committeemen butmade no effort to contact other committeemen (ofwhich there were approximately 22) prior to re-porting at the plant at 9:45 p.m. and making the de-mand to speak to Barrett or other company officialsas a group.24Love testified he did not have time toconsult with other committeemen.The Respondent argues that it did not dischargethese employees but replaced them by rearrangingits schedule on August 6, 1966,including discon-tinuance of some jobs and shifting some employeesinto this particular shift from other shifts or otherdepartments.Accordingly,when these employeesreported for work on August 7, 1966,at 6 p.m.,when the shift was scheduled to commence work,each of the seven employees was told that he or shewas discharged.Under all the circumstances I findthat the seven employees were discharged on Au-gust 5,because they engaged in a temporary workstoppage on Friday evening,August 5, 1966. Theshift rearrangement and substitutions in the newschedule prepared on August 6, 1966,were notreplacements in the accepted sense. The newschedule, rather,was prepared with the understand-ing and with the intent that the seven employees nolonger were to be employed by Respondent. Bar-rett s testimony makes it clear that Respondent de-cided that these employees were no longer em-ployed.The evidence also showed that when theoriginal schedulewas drawn for the proposedchanges in shifts,Respondent did not contemplateanylayoffs but did envisage some transfers.J.P. Johnson,Respondent's superintendent offoundries,testified that he supervises other foundrysupervisors and numerous heads of the variousproduction departments including the hub core de-partment.He testified that because of newprocesses and techniques it was decided 3 or 4weeks before August 5 to rearrange the departmentby instituting two shifts rather than three.Presentat the meeting at which the decision was reachedwere Billy Palmer,a foundry superintendent, PeterBowens, department head of the hub core depart-ment,and Barrett and Hicks,shift foremen of thisdepartment. Under the contemplated changes thoseeliminated from the department were to be movedto other departments in the facility at Swan,Texas.No layoffs were contemplated.He further testified" The testimony would indicate that they had authority to act in behalfof the Union under the circumstances. TYLER PIPE & FOUNDRY COMPANYthat Love, Clay, Johnson, and the other individualswho engaged in the work stoppageon August 5would have been retained in the hub core depart-ment under the schedule prepared by Bowensabout 2 weeksprior to August 5. sBowens testified that he talked with Barrett onthe evening of August 5 and was told that "sevenpeople had walked off, had refused to work thatnight,that they didn'twant to work that night."Later Bowens talked to his superior,J.P. Johnson,and informed him of the events of the evening ofAugust 5.He further testified that Johnson in-formed him on August 6 that the seven who en-gaged in awork stoppage on August 5 had quit.Bowens also stated that he knew the seven had re-ported for work on August 7 but he decided thattherewere no jobs for them as they had beenreplaced or their jobs eliminated on the schedulethat he had prepared.28The evidence recited abovetogether with the statementby David McKie, thepersonnel director,to Campbell,which is undenied,clearlyestablishesthattheRespondenthaddischarged the employees because of their failureto work on the evening of August 5, 1966.21McKietold Campbell,"Iam sorry that things like thesehave to happen,but when a person shows up anddoes not work,we can't use people that show upand don'twork.You understand that."After the refusal to work on August 5, 1966,Love got in touch with George Lovin,chairman ofthe in-plant committee,and informed him as towhat occurred. Lovin said that he would callCharles Boyd,the Union's International representa-tive,servicing the Union at Respondent'splant.Lovin also reminded Love of the regular unionmeeting scheduled for 2 p.m. on Sunday,August 7,1966. During the union meeting of August 7, 1966,attended by approximately 21 employees, Boyd wascontacted by telephone, was told of the Fridaynight events,and that the people at the meetingwanted to take immediate action.Boyd told Lovinto see if he could arrange a meeting with some highofficials of the Company including the president,John Warner. Lovin attempted to contact Warnerand N.J.Speas, Respondent'svice president incharge of operations,but was unsuccessful. Lovindid succeed in talking with McKie and askedMcKie if he would meet with a committee concern-ing the Friday night refusal to work. McKie statedthatitwas contrary to company policy to meet with agroup,and that the people who refused to work onAugust 5, 1966, were considered to have voluntari-ly quit.Relative to the above-described events, theparties entered into the following stipulations:1.The changes in hours and shifts inauguratedG.C. Exh. 73.G.C. Exh. 68.Y'McKie,as will appear below,told GeorgeLovin,president of theUnion's in-plant committee, that the employees who refused to work onAugust 5 were considered by Respondent to have quit°NN.L.R.B. v. R. C.Can Co.,328 F 2d 974 (C.A. 5).315on August 7 and of which the employees in the hubcore department were notified individually on Au-gust 5, at 4:30 a.m., were based on economic con-siderationswhich the Company had under con-sideration for several months.2.The Union or its representatives were givenno prior notice nor an opportunity to discuss theshift changes and the demotions resulting in thereductions in the hourly wages of Howard and Har-gest.Iconclude that the seven employees acting inconcert under the leadership of in-plant committeemembers, Love and Clay, were not only engaging inprotected activity when they requested an opportu-nity to discuss the resultant changes in the wagesand working conditions with a responsible officialof Respondent, but also, by their request, were act-ing infurtherance and support of their statutoryrepresentative's purpose.28 Accordingly, I find thatthe temporary work stoppage of August 5 was alsoa protected activity.Respondent, following the refusal by the sevenemployeestoworkonAugust 5,promptlydischarged them. It appears to me that Respondentregarded the refusal to work on August 5 as a for-tuitous circumstance providing it with an opportu-nity to rid itself of seven union adherents.29 This istheonly interpretation that seems reasonablebecause of Respondent's determination to treatthese employees as if they had voluntarily quit theiremployment. Each of the employees repeatedly andindividually informed Barrett and other supervisoryofficials that they were not quitting but only refus-ing to work that night, August 5. Nevertheless,Respondent's responsible officials concluded thatthese employees had voluntarily quit. This attitudeof Respondent exemplified a view contrary to thestatutory provisions of Section 7 of the Act whichprotects employees' rights to engage in concertedactivity formutual aid and protection. It is ap-parent, therefore, that the new schedule preparedon August6,30 wasprepared with the understandingand incontemplation that the seven employeeswere separated from their employment with theRespondent.Respondentarguesthat the seven employees canbe regarded as having engaged in an economicstrikeon August 5. Therefore, so the argumentruns,when on August 7 they reported for work,their jobs either had been abolished or they, hadbeenpermanently replaced by the scheduleprepared on August 7. This argument is belied bythe statementsof Barrett,McKie, Bowens, andJohnson who stated that they regarded the em-ployees as having quit on August 5. Indeed thesevenemployees were informed when they re-19 Therecord is clear that Respondent had adequate knowledge of theunion sympathies of the seven employees.30Respondent contends that the seven employees who refused to workon August 5 were permanently replaced on August 7 pursuant to thisschedule.G C Exh 68 316DECISIONSOF NATIONALLABOR RELATIONS BOARDported for work on August 7 that they had beendischarged.McKie, as set forth above, told Camp-bell that they could not use employees who re-ported for work and then refused to work and alsotoldLovin that Respondent considered the em-ployees to have quit.The plain fact is that these employees wereprotesting the unfair labor practices of Respondentby its continued adherence to its policy of refusingto consult and negotiate with the Union concerningwages, hours, and working conditions as wasmanifestedbyRespondent's latestunilateralchanges in the shifts and the reduction in wages oftwo employees. The employees, having engaged inprotected concerted activity, were not subject todischarge for thatreason.31 I find that Respondentby the discharges violated Section 8(a)(3) and (1)of the Act.32 Under these circumstances, the sevenemployees were entitled to reinstatement whenthey reported for work on August 7. Respondent'srefusal to allow them to work was therefore an in-dependent violationofSection8(a)(1)and8(a)(3).Not to be overlooked in this regard is theevidence that no disciplinary action was takenagainst the five employees who did not report forovertimework on August 5. Moreover, theevidence is undenied that none of the five was aknown union adherent or had participated in unionactivities.Ialso find that Respondent's failure to notify andgive the Union an opportunity to engage in collec-tivebargaining concerning the proposed shiftchanges and wage reductions at a time when theUnion was the statutory bargaining representativeof the employees constituted an independent viola-tion of Section 8(a)(5) and (1) of the Act.G. The Strike of August 16AftertheAugust 7 union meeting,describedabove, andLovin'sabortive attempt to arrange ameeting with officials of Respondent,the Union,pursuant to Boyd's telephone instructions,issued aleaflet concerning the recent events.33Boyd returnedto Tyleron August 11, and per-sonally attempted to arrange a conference with aresponsible official of Respondent.He receivedword,indirectly through John Lassister, an en-gineer employed by Respondent,thatPresidentWarner would not meet with him to discuss the Au-gust 5 refusal to work and the consequentdischarges.Boyd then caused a handbill to be dis-tributed to Respondent'semployees which calledfor a special meeting of employees on August 13.34Makela Welding,Inc, 159 NLRB 964,N L R.B. vBurnup & Sims,Inc, 379 U S21, N L R.B vWashingtonAluminumCo, 370 U.S 9.azAt the very least the walkoutmust be regarded as a violation of Section8(a)( I ) sinceitwas a concerted protest ofRespondent's unilateral changesin hours ofthe shifts and wagesof two of theirnumber.LouisPage d/b/aLouis Page Contracting,166 NLRB 629,Mastro Plastics Corporation vN LR B., 350 U S. 270This notice stated that the purpose of the meet-ingwastodemonstrate support ofthe sevendischarged employees and to decide upon a futurecourse of action.Present atthe unionmeeting ofAugust 13 were 50-60 employeesincluding most ofthe in-plant committeemen. The events of August 5and 7 were related to the gathering and strike ac-tion was discussed. Although there was consider-able sentiment for calling an immediate strike, itwas decided to postpone definite action until thenext day, August 14, when a regularunion meetingwas scheduled.At the meeting of August 14, those present votedto strikeRespondent's plant on August 16 inprotest of Respondent's continuingrefusal to meetand engagein collectivebargainingwith the Unionand because of the discharge of the seven em-ployees involved in the August 5 refusal to work.Boyd addressed thismeetingas wellas that of Au-gust 13. Boyd credibly testified that his remarks onboth August 13 and 14 were substantiallythe same.He testified that he said that the in-plant commit-teemen had authority to take action on any act ofRespondent which resulted in unfair treatment ofemployees, that he approved the course of actionfollowed by the seven employees, that Respondenttodatewas adamantly refusing to honor theBoard's certification of the Union as the collective-bargaining representative of its employees and waseven then refusing to abide by a TrialExaminer'sorder to bargain with the Union. Other employeesalso spoke giving details of the August 5 events andthe subsequent steps taken. Boyd advised that afirm position should be taken to demonstrate thatthe employees supported the Union. He assured thegathering that the international Union would affordthe employees its full support and protection. Uponthe conclusion of the August 14 meeting a strikevote was taken.As the strike of August 16 was called to protestthe Respondent's continuing unfair labor practicesand the unlawful discharges of the seven employeeswho refused to work on August 5, I find that thestrike commencing August 16 was an unfair laborpractice strike.35Ialso find that Respondent's failure to honor theoutstanding certification, its failureto engage incollective bargaining, and its failure to consult withthe Union about the shift changes and reductions inthe wages of Hargest and Howard, were contribut-ing factors to the strike of August 16.H. 8(a)(1) Interference, Restraint, and CoercionHaving found above that the original charge filedon August 23 was limitedto acts arisingfrom theGC.Exh 19saG.CExh. 28.s'Even if the strike was caused only in part by the unfair labor practicesof Respondent,itmust be considered as an unfair labor practice strike.N L R B. v Fitzgerald Mills Corporation,313 F.2d 260 (C A. 2), certdenied 375 U.S. 834;The Little Rock Downtowner, Inc,145 NLRB1286 TYLER PIPE & FOUNDRY COMPANY317discharges of the employees named therein, it fol-lows that no other findings of violations under theabove heading may be made concerning conduct ofRespondent committed prior to March 13, 1966,sixmonths before the service of the amendedcharge on September 12, 1966.Although Smithwas permittedto testify to cer-tain conduct of and conversations with supervisors,particularly JackMorris and Clark Collins, whichoccurred prior to March 12, I affirm the ruling thatImade during the course of the hearing that nofindingsof violationswould be made on thistestimony because of Section 10(b) of the Act, butsuch evidence would be considered as background.The General Counsel concedes that at all timesmaterial herein Respondent had in effect a validno-solicitation rule. The claim is made, however,that the rule was enforced on a discriminatory ba-sis, enforced where union solicitation was involvedand not enforced when employees engaged in othertypes of solicitation. In my opinion the evidenceduring the 10(b) period is insufficient to sustainthis contention.The General Counsel cites a talk byJames Presswood, an engineer, during a safetymeeting in which he urged employees to supportthe United Fund. I am not persuaded that solicita-tion for United Fund is a breach of the rule. TheGeneral Counsel further contends that certain su-pervisors interpreted the rule too broadly by warn-ing employees that solicitation for the Union wasforbidden on plant premises at any time. Theevidence discloses, contrary to the General Coun-sel's contention,that Lovin testified that he waswarned by Supervisor Millstead concerning solicita-tion for the Union oncompanytime. In a differentcategory is the incident where Supervisor Vito Fal-lacaro, in the presence of Supervisor Thomas Wyatton or about July 20, 1966, instructed McCloud,"My men are kind of on edge talking union tothem.Idon't wantyou to be out there around themtalking unionto them. I don't want you talkingunionanywhere around here to the production em-ployees.'Fallacaro then added, "I don't want youpassing out any literature, any union literature orhandbills on company property at any time, that in-cludes ...Have you seen the no-solicitationboard?"McCloud replied in the affirmative andFallacaro then said, "That rule applies to workinghours and your lunch breaks." As Fallacaro was theplant superintendent and the entire conversationtook place in the presence of Wyatt, McCloud's im-mediate supervisor, I find that the instructions byFallacaro were violative of Section 8(a)(1) in thatitprohibited legitimate union solicitation and dis-tribution of union literature in contravention of theSection 7 rights of employees. Respondent, becauseWyatt but not Fallacaro was named in the com-plaint, contends that a finding is not warranted. Idisagree,not only because Wyatt was present dur-ing the entire conversation but also because about1week later, Wyatt, in another conversation withMcCloud in Fallacaro's presence, reminded Mc-Cloud of the above incident and then said, "Well,we asked you not to do it, didn't we?" I concludeunder these circumstances, that Wyatt was an ac-tive participant in both conversations even thoughFallacaro alone is quoted in the first conversation.In the second conversation Wyatt effectively adoptsFallacaro's views as his own. Considering both in-cidents intheir entirety I find violations of Section8(a)(1), especially when Fallacaro's title indicatesthat he is one of the top supervisors of Respondent.During the strike commencing August 16, J. W.Gresham,manager of Respondent's employeecredit union, on August 18, about 10 a.m., at thegate of Respondent's plant,said to striking em-ployee Ashcraft while Ashcraft was walking thepicket line, "Ashcraft,you miss one payment onyour car, we will take it." Respondent does notdeny that the remark was made or that the creditunion did in fact have an outstanding loan on Ash-craft's automobile. Respondent contends that it isnot responsible for Gresham's conduct.Idisagree.The creditunionis on Respondent's premises, forRespondent's employees, and Gresham is paid byRespondent.It istrue that Respondentis compen-sated by the credit union for use ofits premises andfor Gresham's salary. However, Gresham continuesto wear a gold hat which is symbolic of supervisorystatus in Respondent's plant and continues to accu-mulate senioritywithRespondent. I find thatGresham, though not an active supervisory em-ployee of Respondent, nevertheless is so closelyidentified with management that Respondent mustbe held accountable for his conduct. I believe thatemployees, in general, and Ashcraft in particular,were well warranted in regarding Gresham's threatas emanatingfrom a management representative. I,therefore, find Respondent in violation of Section8(a)(1) of the Act by this incident.36 RaymondBickerdike credibly testified that Supervisor JonesSteward, on August 23, 1966, called Bickerdikeinto his office and told him that the Companydidn't want him, "to be soliciting for the union anytime in the plant, before work, after work, breaktime, or lunch time." I find this statement to con-stitute a violation of Section 8(a)(1) of the Act as itunlawfully inhibited and interfered with employees'rights guaranteed in Section 7 of the Act.The General Counsel alleges that the generalwage increases granted by Respondent on June 12,1966,were wrongfully withheld from the em-ployees in reprisal for their having engaged in ac-tivitiesprotected by Section 7 of the Act. I findmerit in this contention. Respondent,in itsletter ofJune 6, 1966, distributed to its employees, stated:36 In comingto this conclusion I have also considered the undisputedevidence that Ashcraft abandoned the strike on the following day andthereafter ceased attendingunion meetings 318DECISIONSOF NATIONALSince the petition for an election was originallyfiled by the union, all matters with respect towages, hours and working conditions havebeen frozen. However, considerable time haselapsed and the Company feels that our em-ployees should not be penalized further by thecontinued freezing of these conditions.The implication in the above letter is clear, that in-creases in wageswere withheldbecause of the filingof the petition. There is no showing by the Respon-dent that wage increases could not be or would nothave been granted ordinarily except for the factthat the Union had filed its petition. Clearly,Respondent's reason for its failure to grant thewage increases earlier is based, therefore, upon aninvalid premise. Especially is this so when Respon-dent knew or should have known that wage in-creases could be granted and could have beengranted upon compliance with the Board's Sep-tember 30, 1965, certification of the Union. As Ihave found above, that Respondent unilaterally andwithout consultation with the Union, granted wageincreases of 6 cents per hour and instituted a 6-cent-per-hour shift differential for all hourly workbetween 6 p.m. and 6 a.m., on June 12, 1966, inviolation of Section 8(a)(5) and 8(a)(1) of the Act,Ialso find that Respondent unlawfully deprived itsaforesaid employees of this wage increase and shiftdifferential fromMarch 13, 1966, in violation ofSection 8(a)(1) and (3) of the Act. I find on thebasis of this record that the withholding of these in-creases, revealed by Respondent's letter of June 6,1966, and its attitude toward the Board's certifica-tion,was for the purpose of undermining its em-ployees' adherence to the Union in reprisal for theirhaving selected the Union as their collective-bar-gaining representative, thus violating the em-ployees' rights guaranteed in Section 7 of the Act.37IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with Respon-dent's operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof.V.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, it will be recommended thatitcease and desist therefrom and take certainaffirmativeactiondesigned to effectuate thepolicies of the Act.LABOR RELATIONS BOARDHaving found that Respondent violated Section8(a)(1) of the Act by threatening an employee withreprisals forengaging inprotected activity and byitsdiscriminatory interpretation of its lawful ruleagainst solicitation and distribution on work time,thereby interferingwith its employees' rightsguaranteed under Section 7 of the Act, I shallrecommend an order that it cease and desisttherefrom.Respondent having discharged and thereafterhaving refused to reinstate employees Frank W.Love, Leon M. Clay, Dolphus Howard, J. W. Har-gest,EllaMae Campbell, Emma Jean Dixon, Fran-cis Johnson, and Clifton McCloud, I shall recom-mend that Respondent offer them immediate andfull reinstatement to their former positions, or ifany of the positions are unavailable through changeinRespondent's operations, then to substantiallyequivalent positions,without prejudice to theirseniority rights and privileges, and Respondentmake them whole for any loss of pay that they mayhave suffered by reason of Respondent's dis-criminationagainstthem, by payment to theaforesaid Love, Clay, Campbell, Dixon, and John-son of a sumof money equal to that which theywould have normally received as wages from Au-gust 5, 1966, the date of their discriminatorydischarge until the day that Respondent reinstatesthem, less any net earnings for the interim. Backpayisto be computed on a quarterly basis in themanner established by the Board in F. W.Wool-worth Company,90 NLRB 289, with interest at therate of 6 percentper annumto be computed in themanner setforth inIsisPlumbing & Heating Co.,138 NLRB 716. The backpay of Howard and Har-gest to be computed on the same formula describedabove for the same period on the basis of thehourly wage they would have normally earned priortoRespondent's unlawful demotion, and resultinghourly wage decrease of Howard's and Hargest'shourly wage rate on August 5, 1966. The backpayof Clifton McCloud is to be computed by applica-tion of the same formula described above com-mencing August 23, 1966, the date whenthe unfairlabor practice strike was terminatedand Respon-dent refused to reinstate McCloud while all otherstriking employees were reinstated.Respondent has also wrongfully withheld wageincreases from employees in the Union's certifiedbargaining unit. It will therefore be recommendedthat such employees be additionally compensatedfrom March 13, 1966, to June 12, 1966, at the rateof 6 cents per hour and 6 cents per hour as a shiftdifferential for work performed between 6 p.m. and6 a.m. The backpay to be computed in accordancewith the F.W. Woolworth Company, supra,andIsisPlumbing & Heating Co., supra,formulae describedabove.11CfMcCormick Longmeadox Stone Co, Inc,158 NLRB 1237 TYLER PIPE & FOUNDRY COMPANY319Having found that Respondent by refusing tohonor the Board's certification of the Union as thecollective-bargainingrepresentativeof its em-ployees in an appropriateunit,by failing to notifyand consult with the Union concerning wage in-creases put into effect on June 12, 1966, and byfailing to notify and consult the Union concerningshift changes and wage decreases put into effect onAugust 7, 1966, it shall be recommended thatRespondent shall cease and desist therefrom andtake affirmative action designed to effectuate thepolicies of the Act.As the nature of the unfair labor practices foundherein goes to the very heart of the Act, a broadcease-and-desist order appears warranted and willbe recommended.On the basis of the foregoing findings, and theentire record, I make the following:CONCLUSIONS OF LAW1.Respondent, Tyler Pipe and Foundry Com-pany, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employeesemployed by Respondent at its plant in Swan, Tex-as, excluding over-the-road truckdrivers and theirhelpers, professional and technical employees, of-ficeandplantclericalemployees,guards,watchmen, and supervisors as defined in the Actconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.The Union at all times material herein hasbeen and is the exclusive representative of all em-ployees in the aforesaid bargaining unit within themeaning of Section 9(a) of the Act.5.By refusing since March 13, 1966, to bargaincollectively with the Union as the representative ofthe employees in the aforesaid bargaining unit,Respondent has engaged in, and is engaging in, un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6.By failing to notify and consult the Union con-cerning shift changes instituted on August 7, 1966,and wage increases and shift differentials institutedon June 12, 1966, Respondent has refused to bar-gain within the meaning of Section 8(a)(5) and (1)of the Act.7.By the discriminatory discharges of Frank W.Love, Leon M. Clay, Dolphus Howard, J. W. Har-gest, EllaMae Campbell, Emma Jean Dixon, andFrancis Johnson on August 5, 1966, and CliftonMcCloud on August 18, 1966, and by its refusal toreinstate them because of their concerted andunion activity and for their adherence to the Union,Respondent has engaged in, and is engaging in, un-fair labor practices within the meaning of Section8(a)(3) and (1) of the Act.8.By unlawfully withholding from its employeesin the unit described above wage and shift dif-ferential increases from March 13, 1966, to June12, 1966, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1)and (3) of the Act.9.By its discriminatory interpretation of its no-solicitation and distribution rule and by its threatsof reprisal against an employee for having engagedin union activity, Respondent has engaged in, and isengaging in, violations of Section 8(a)(1) of theAct.10.The strike of employees from August 16,1966, was an unfair labor practice strike causedand prolonged by the Respondent's unfair laborpractices.11.The aforesaid unfair labor practices are un-fair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.12.All allegations of the complaint as amendednot found herein to constitute unfair labor practicesare hereby dismissed.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin this case, it is recommended that Respondentherein, its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in InternationalMolders and Allied Workers, AFL-CIO, or in anyother labor organization by discharging or in anyother manner unlawfully discriminating against anyof its employees in regard to hire or tenure of em-ployment or any term or condition of employment.(b) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of their right to self-organization, to form labororganizations, to join or assist International Mol-ders and Allied Workers, AFL-CIO, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, or to engagein other concerted activities for the purpose of col-lective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.(c)Refusing, upon request, to bargain collec-tivelywith the Union as the exclusive representa-tive of all the employees in the unit set forth anddescribed in paragraph 3 of the Conclusions ofLaw, above.(d) Changing wages, hours, and other workingconditions of its employees in the unit describedabove without prior notification, consultation, andbargaining with the above-named Union.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Upon request, bargain collectively with theUnion as theexclusiverepresentative of all its em-ployees in the above-described unit. 320DECISIONS OF NATIONAL(b)Offer toreinstateFrank W. Love, Leon M.Clay,Dolphus Howard, J. W. Harvest,EllaMaeCampbell,EmmaJean Dixon,Francis Johnson, andClifton McCloud to their formeror substantiallyequivalent positionswithout prejudice to theirseniority or other rights andprivileges,and makethem wholeinthemanner described in TheRemedy section of thisDecisionfor any loss ofearningssuffered by them byreasonof the dis-criminationagainst them.(c)Make whole for anyloss of earnings em-ployees in the collective-bargainingunit,describedabove, byreasonof Respondents discriminatorywithholding from them of wageincreasesand shiftdifferentials fromMarch 13, 1966, to June 12,1966, in themanner setforth in The Remedy sec-tionof this Decision.(d)Notifytheabove-namedemployees, ifpresentlyserving intheArmed Forces of theUnited States of their right to fullreinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(e) Preserve and make available to the NationalLabor Relations Board and its agents, upon request,for examination and copying, all payroll records,social security payment records, timecards, person-nel records and reports, and all other recordsnecessary to determine the amounts of backpay dueunder the terms of this recommended order.(f)Post at its plant and offices in Swan, Texas,copies of the attached notice marked "Appen-dix. "38 Copies of said notice, on forms provided bythe Regional Director for Region 16, after beingduly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(g)Notify the Regional Director for Region 16,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.39ss In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent thatthe Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the UnitedStatesCourt of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."19 In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified toread "Notifysaid Regional Director, inwriting,within10 daysfrom the date of thisOrder,what steps Respondenthas takento complyherewith "LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discourage membership in oractivities in behalf of InternationalMoldersand Allied Workers, AFL-CIO, or any otherunion by unlawfully discharging or otherwiseunlawfully discriminating against any of ouremployees in regard to hire and tenure of em-ployment or any term or condition of employ-ment.WE WILL NOT tell our employees that theycannot talk about the Union during workinghours or threaten punishment for doing so.WE WILL NOT warn our employees that theymay be punished for helping the Union bypicketing.WE WILL NOT change the working condi-tions,wages, hours, or other terms of our em-ployees without notifying the Union and givingitanopportunity to bargain collectively aboutsuch proposed changes.WE WILL upon request bargain collectivelyin good faith with the Union as the exclusiverepresentative of all the employees in the bar-gainingunit described below with respect torates of pay, wages, hours of employment, andother terms or conditions of employment, and,if an understanding is reached, embody suchunderstandingin a signedagreement. The bar-gaining unit is:Allproduction andmaintenance em-ployees employed by us at our plant inSwan,Texas,excludingover-the-roadtruckdrivers and their helpers, profes-sionaland technical employees, office andplantclericalemployees,guards,watchmen, and supervisors as defined inthe Act.WE WILL offer Frank W. Love, Leon M.Clay,Dolphus Howard, J. W. Hargest, EllaMae Campbell, Emma Jean Dixon, FrancisJohnson, and Clifton McCloud their former orequivalent jobs with all of their rights and allbackpay due them.WE WILL notify the above-named employees,if presentlyserving in theArmed Forces of theUnited States of their rightto full reinstate-ment upon applicationin accordancewith theSelective Service Act and the Universal Milita-rTraining and Service Act, as amended, afterdischarge from the Armed Forces. TYLER PIPE & FOUNDRY COMPANY321All our employees are free to become,remain,orThis notice must remain posted for 60 consecu-refrain from becoming or remaining,members oftive days from the date of posting and must not beany labor organization.altered, defaced, or covered by any other material.TYLER PIPE&FOUNDRYIf employees have any question concerning thisCOMPANYnotice or compliance with its provisions, they may(Employer)communicate directly with the Board's RegionalDatedByOffice, Federal OfficeBuilding,819 Taylor Street,(Representative) (Title)Fort Worth, Texas 76102, Telephone 334-2921.